Exhibit 10.1


AMENDED AND RESTATED 2006 STOCK INCENTIVE PLAN
PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT


Private & Confidential (Addressee Only)


Participant Name
Employee ID
Grant ID: Client Grant ID


We are pleased to advise you (the “Participant”) that Analog Devices, Inc., a
Massachusetts corporation (the “Company”), has granted to the Participant that
number of Performance Restricted Stock Units (“Performance RSUs”) set forth
below, subject to the terms and conditions of the Analog Devices, Inc. Amended
and Restated 2006 Stock Incentive Plan (the “Plan”) and this Performance
Restricted Stock Unit Agreement, including Appendix A, which includes additional
performance-based vesting conditions, and Appendix B, which includes any
applicable country-specific provisions. This Performance Restricted Stock Unit
Agreement, together with Appendix A and Appendix B, is referred to as the
“Agreement.” The grant of Performance RSUs reflects the Company’s confidence in
the Participant’s commitment and contributions to the success and continued
growth of the Company. All terms not defined in this Agreement shall have the
meaning set forth in the Plan.
1.
Performance Restricted Stock Unit.



Subject to the terms and conditions of the Plan and this Agreement, the Company
has granted to the Participant that number of Performance RSUs (the “Award”)
effective on the Date of Grant set forth below:
Date of Grant:                         Grant Date
Number of Performance RSUs (“Initial Grant Number”):    Number of Awards Granted
Vesting Date:                         Cliff Vesting Date
If the Participant resides in a European Economic Area or European Union member
state, due to local legal requirements the Participant must accept this
Agreement no later than Grant Custom 4 or this Award shall terminate and will
become null and void. For purposes of this Agreement, the Participant is deemed
to reside in the country where his or her Employer is located.
If the Participant resides in the United States and does not accept this
Agreement by Grant Custom 4, or such other date that may be communicated, the
Company will automatically accept the Agreement on the Participant’s behalf. If
the Participant declines this Agreement, this Award shall terminate and will
become null and void. The Participant may not decline this Agreement on or after
Grant Custom 4.
Each one (1) Performance RSU shall, if and when it vests in accordance with this
Agreement, automatically convert into one (1) share of common stock, US$0.16 2/3
par value, of the Company (“Common Stock”) issuable as provided below. The
Performance RSUs are subject to the vesting provisions set forth in Section 2
(including any performance-based vesting conditions set forth in Appendix A),
the restrictions on transfer set forth in Section 3, and the right of the
Company to retain Shares (as defined below) pursuant to Section 7.
2.
Vesting and Conversion.



(a)
Subject to the terms of the Plan and this Agreement, the Performance RSUs shall
vest in accordance with the vesting conditions set forth in this Section 2 and
the performance-based vesting conditions set forth in Appendix A. For purposes
of this Agreement, Performance RSUs that have not vested as of the Vesting Date
in accordance with this Section 2 and Appendix A are referred to as “Unvested
Performance RSUs.” The shares of Common Stock that are issuable upon the vesting
and conversion of the Performance RSUs are referred to in this Agreement as
“Shares.” As soon as administratively practicable after the issuance of any
Shares upon the vesting and conversion of Performance RSUs (and in any event
within sixty (60) days of the vesting date or event, as applicable), and subject
to the terms and conditions set forth in the Agreement, the Company shall
deliver or cause to be delivered evidence (which may include a book entry by the
Company’s transfer agent) of the Shares so issued in the name of the Participant
to the brokerage firm designated by the Company to maintain the brokerage
account established for the Participant or the Participant’s heirs, in the case
of Section 2(c). Notwithstanding the foregoing, the Company shall not be
obligated to issue Shares to or in the name of the Participant upon the vesting
and conversion of any Performance RSUs unless the issuance of such Shares shall
comply with all relevant provisions of law and other legal requirements
including, without limitation, any applicable securities laws and the
requirements of any stock exchange upon which shares of Common Stock may then be
listed.

(b)
In the event the Participant’s employment with the Company or the Employer (as
defined in Section 2(e)) is terminated either by the Participant, the Company,
or the Employer for any reason or no reason (other than due to death or
Disability), then in each such case, all of the Unvested Performance RSUs as of
the date of termination shall terminate and be cancelled immediately and
automatically and the Participant shall have no further rights with respect to
such Unvested Performance RSUs.






--------------------------------------------------------------------------------




(c)
In the event of the Participant’s death prior to the end of the Performance
Period, the Unvested Performance RSUs shall vest immediately upon death with
respect to the Initial Grant Number of Shares underlying the Performance RSUs,
notwithstanding that the Participant was not employed as of the Vesting Date. In
the event of the Participant’s death after the end of the Performance Period,
the Unvested Performance RSUs shall vest with respect to the number of Shares
underlying the Performance RSUs that would have vested in accordance with
Appendix A had the Participant continued employment through the Vesting Date had
he or she not died.

(d)
In the event the Participant becomes Disabled prior to the end of the
Performance Period, the Unvested Performance RSUs shall vest immediately as of
the date the Participant is determined to be Disabled with respect to the
Initial Grant Number of Shares underlying the Performance RSUs, regardless of
whether the Participant terminates employment prior to the Vesting Date. In the
event the Participant becomes Disabled after the end of the Performance Period,
the Unvested Performance RSUs shall vest with respect to the number of Shares
underlying the Performance RSUs that would have vested in accordance with
Appendix A regardless of whether the Participant continues employment through
the Vesting Date. “Disabled” with respect to the Participant means, when and if,
as a result of disease, injury or mental disorder, the Participant is incapable
of engaging in regular service or occupation with the Company or the Employer
(as defined in paragraph e) which has lasted or can be expected to last for a
continuous period of not less than 12 months, as determined by the Company.

(e)
For purposes of this Agreement, employment shall include being an employee with
the Company. Employment shall also include being an employee with any direct or
indirect parent or subsidiary of the Company, or any successor to the Company or
any such parent or subsidiary of the Company (the “Employer”). Should a
Participant transfer employment to become a director, consultant or advisor to
the Company or the Employer following the Date of Grant, he or she will still be
considered employed for vesting purposes until he or she ceases to provide
services to the Company or any direct or indirect parent or subsidiary of the
Company, or any successor to the Company or any such parent or subsidiary of the
Company.

3.
Restrictions on Transfer.



(a)
The Participant shall not sell, assign, transfer, pledge or otherwise encumber
any Performance RSUs, either voluntarily or by operation of law.

(b)
The Company shall not be required (i) to transfer on its books any of the
Performance RSUs which have been transferred in violation of any of the
provisions set forth herein or (ii) to treat as the owner of such Performance
RSUs any transferee to whom such Performance RSUs have been transferred in
violation of any of the provisions contained herein.

4.
Not a Shareholder. The Performance RSUs represent an unfunded, unsecured promise
by the Company to deliver Shares upon vesting and conversion of the Performance
RSUs, and until vesting of the Performance RSUs and issuance of the Shares, the
Participant shall not have any of the rights of a shareholder with respect to
the Shares underlying the Performance RSUs. For the avoidance of doubt, the
Participant shall have no right to receive any dividends and shall have no
voting rights with respect to the Shares underlying the Performance RSUs for
which the record date is on or before the date on which the Shares underlying
the Performance RSUs are issued to the Participant.



5.
Provisions of the Plan. The Performance RSUs and Shares, including the grant and
issuance thereof, are subject to the provisions of the Plan. A copy of the Plan
prospectus is available on the Company’s Intranet at
https://thecircuit.web.analog.com/Pages/CircuitHome.aspx. (From The Circuit home
page, click Knowledge Centers, HR, Employee Stock Programs. The related
documents can be found in the right-hand column). If the Participant is unable
to access this information via the Intranet, the Company’s Stock Plan
Administrator can provide the Participant with copies
(Stock_Plan_Admin@Analog.com).



6.
Withholding Taxes.



(a)
Regardless of any action the Company and/or the Employer, if different, takes
with respect to any or all income tax (including U.S. federal, state and local
taxes and/or non-U.S. taxes), social insurance, payroll tax, fringe benefits
tax, payment on account or other tax-related withholding (“Tax-Related Items”),
the Participant acknowledges that the ultimate liability for all Tax-Related
Items legally applicable to the Participant is and remains the Participant’s
responsibility and may exceed the amount, if any, actually withheld by the
Company or the Employer. The Participant further acknowledges that the Company
and the Employer (i) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the
Performance RSUs, including the grant of the Performance RSUs, the vesting of
the Performance RSUs, the subsequent sale of any Shares acquired pursuant to the
Performance RSUs and the receipt of any dividends; and (ii) do not commit to
structure the terms of the grant or any aspect of the Performance RSUs to reduce
or eliminate the Participant’s liability for Tax-Related Items or achieve any
particular tax result. Further, if the Participant becomes subject to
Tax-Related Items in more than one jurisdiction between the Date of Grant and
the date of any relevant taxable or tax withholding event, as applicable, the
Participant acknowledges that the Company and/or the Employer may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.

(b)
Prior to any relevant taxable or tax withholding event, as applicable, the
Participant will pay or make adequate arrangements satisfactory to the Company
to satisfy all Tax-Related Items. In this regard, the Participant authorizes the
Company and/or the Employer, or their respective agents, at their discretion, to
satisfy the obligations with regard to all Tax-Related Items by one or a
combination of the methods set forth below:

(i)
the Company may withhold a sufficient number of whole Shares otherwise issuable
upon the vesting of the Performance RSUs that have an aggregate Fair Market
Value (as defined under the Plan) sufficient to pay the minimum Tax-Related






--------------------------------------------------------------------------------




Items required to be withheld with respect to the Shares. The cash equivalent of
the Shares withheld will be used to settle the obligation to withhold the
Tax-Related Items (determined by reference to the closing price of the Common
Stock on the Nasdaq Global Select Market on the applicable vesting date); or
(ii)
the Company may, in its discretion, withhold any amount necessary to pay the
Tax-Related Items from the Participant’s salary or other amounts payable to the
Participant; or

(iii)
the Company may withhold from proceeds of the sale of Shares either through a
voluntary sale or through a mandatory sale arranged by the Company (on the
Participant’s behalf pursuant to this authorization).

provided, however, that if the Participant is a Section 16 officer of the
Company under the Exchange Act, then the Company will withhold a sufficient
number of whole Shares otherwise issuable upon the vesting of the Performance
RSUs pursuant to (i) above, unless the use of such withholding method is
problematic under applicable tax or securities law or has materially adverse
accounting consequences, in which case, the obligation for Tax-Related Items
will be satisfied pursuant to (iii).
The Company may withhold or account for Tax-Related Items by considering
applicable statutory withholding amounts or other applicable withholding rates,
including maximum applicable rates in the Participant’s jurisdiction(s). If the
obligation for Tax-Related Items is satisfied by withholding in Shares, for tax
purposes, the Participant is deemed to have been issued the full number of
Shares subject to the vested Performance RSU, notwithstanding that a number of
the Shares are held back solely for the purpose of paying the Tax-Related Items.
In the event the withholding requirements are not satisfied through the
withholding of Shares or through the Participant’s salary or other amounts
payable to the Participant, no Shares will be issued upon vesting of the
Performance RSUs unless and until satisfactory arrangements (as determined by
the Compensation Committee of the Board) have been made by the Participant with
respect to the payment of any Tax-Related Items which the Company and/or the
Employer determine, in each of its sole discretion, must be withheld or
collected with respect to such Performance RSUs. No fractional Shares will be
withheld or issued pursuant to the grant of the Performance RSUs and the
issuance of Shares hereunder. By accepting this grant of Performance RSUs, the
Participant expressly consents to the withholding of Shares and/or cash as
provided for hereunder. All other Tax-Related Items related to the Performance
RSUs and any Shares delivered in payment thereof are the Participant’s sole
responsibility.


7.
Option of Company to Deliver Cash. Notwithstanding any of the other provisions
of this Agreement, and except as set forth in Appendix B, where share settlement
is otherwise prohibited under local law or may present adverse tax consequences
to the Participant, at the time the Performance RSUs vest, the Company may
elect, in the sole discretion of the Compensation Committee of the Board, to
deliver by wire transfer to the Participant in lieu of Shares an equivalent
amount of cash (determined by reference to the closing price of the Common Stock
on the Nasdaq Global Select Market on the applicable vesting date). If the
Company elects to deliver cash to the Participant, the Company is authorized to
retain such amount as is sufficient in the opinion of the Company to satisfy the
Tax-Related Items withholding obligations of the Company pursuant to Section 6
herein.



8.
Repatriation and Other Legal Requirements. The Participant agrees as a condition
of the grant of the Performance RSUs, as applicable, to repatriate all payments
attributable to the Shares and/or cash acquired under the Plan (including, but
not limited to, dividends and any proceeds derived from the sale of the Shares
acquired pursuant to the Performance RSUs) in accordance with all foreign
exchange rules and regulations applicable to the Participant. In addition, the
Participant also agrees to take any and all actions, and consent to any and all
actions taken by the Company and its subsidiaries, as may be required to allow
the Company and its subsidiaries to comply with all laws, rules and regulations
applicable to the Participant. Finally, the Participant agrees to take any and
all actions as may be required to comply with the Participant’s personal legal
and tax obligations under all laws, rules and regulations applicable to the
Participant.



9.
Miscellaneous.



(a)
No Rights to Employment. The grant of the Performance RSUs shall not confer upon
the Participant any right to continue in the employ of the Company or the
Employer, nor limit in any way the right of the Company or the Employer to
terminate the Participant’s employment at any time. Except in the event of
disability or termination of employment due to death, the vesting of the
Performance RSUs pursuant to Section 2 and Appendix A, is earned only by
satisfaction of the performance-based vesting conditions and continuing service
as an employee at the will of the Company or the Employer through the Vesting
Date (not through the act of being hired or engaged or being granted the
Performance RSUs hereunder).

(b)
Discretionary Nature. The Participant acknowledges and agrees that the Plan is
discretionary in nature and may be amended, cancelled, or terminated by the
Company at any time, to the extend permitted under the Plan. The Participant’s
participation in the Plan is voluntary. The grant of the Performance RSUs under
the Plan is a one-time benefit and does not create any contractual or other
right to receive a grant of Performance RSUs or any other award under the Plan
or other benefits in lieu thereof in the future. Future grants, if any, will be
at the sole discretion of the Company, including, but not limited to, the form
and timing of any grant, the number of Shares subject to the grant, and the
vesting provisions. Any amendment, modification or termination of the Plan shall
not constitute a change or impairment of the terms and conditions of the
Participant’s employment with the Company or the Employer. The Performance RSUs
and income from such Performance RSUs shall not be included in any calculation
of severance, resignation, redundancy, end of service payments, bonuses, long-






--------------------------------------------------------------------------------




service awards, holiday pay, pension, or retirement benefits or similar
payments. The Performance RSUs should in no event be considered as compensation
for, or relating in any way to, past services for the Company or the Employer.
(c)
Exclusion from Termination Indemnities and Other Benefits. This Section 9(c)
applies if the Participant resides outside the U.S.: The value of the
Performance RSUs and any other awards granted under the Plan is an extraordinary
item of compensation outside the scope of the Participant’s employment with the
Company or the Employer (and the Participant’s employment contract, if any). Any
grant under the Plan, including the grant of the Performance RSUs and the income
and value of same, is not part of normal or expected compensation or salary.
Further, the Performance RSUs and the Shares, and the income and value of same,
are not intended to replace any pension rights or compensation.

(d)
No Entitlement. This Section 9(d) applies if the Participant resides outside the
U.S. and/or the Company is not the Participant's employer: In consideration of
the grant of Performance RSUs, no claim or entitlement to compensation or
damages shall arise from forfeiture of the Performance RSUs resulting from
termination of the Participant’s employment with the Company or the Employer
(regardless of the reason for such termination and whether or not later to be
found invalid or in breach of employment laws in the jurisdiction where the
Participant is employed or the terms of the Participant’s employment contract,
if any) and the Participant irrevocably releases the Company from any such claim
that may arise; if, notwithstanding the foregoing, any such claim is found by a
court of competent jurisdiction to have arisen, the Participant shall be deemed
irrevocably to have waived the Participant’s entitlement to pursue such claim.

(e)
Exchange Rates. This Section 9(e) applies if the Participant resides outside the
U.S.: The Participant acknowledges and agrees that neither the Company nor the
Employer shall be liable for any foreign exchange rate fluctuation between the
Participant’s local currency and the United States Dollar that may affect the
value of the Performance RSUs or of any amounts due to the Participant pursuant
to the vesting and settlement of the Performance RSUs or the subsequent sale of
any Shares.

(f)
Future Value of Shares. The future value of the underlying Shares is unknown,
indeterminable, and cannot be predicted with certainty.

(g)
Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

(h)
Binding Effect. This Agreement shall be binding upon and inure to the benefit of
the Company and the Participant and his or her respective heirs, executors,
administrators, legal representatives, successors and assigns, subject to the
restrictions on transfer set forth in Section 3 of this Agreement.

(i)
Notice. Each notice relating to this Award shall be in writing (which shall
include electronic form) and delivered in person, electronically or by first
class mail, postage prepaid, to the address as hereinafter provided. Each notice
shall be deemed to have been given on the date it is received. Each notice to
the Company shall be addressed to it at its offices at Analog Devices, Inc., One
Technology Way, Norwood, Massachusetts, 02062, Attention: Chief Financial
Officer. Each notice to the Participant shall be addressed to the Participant at
the Participant’s last known mailing or email address, as applicable, on the
records of the Company.

(j)
Pronouns. Whenever the context may require, any pronouns used in this Agreement
shall include the corresponding masculine, feminine or neuter forms, and the
singular form of nouns and pronouns shall include the plural, and vice versa.

(k)
Entire Agreement. This Agreement and the Plan constitute the entire
understanding between the parties, and supersede all prior agreements and
understandings, relating to the subject matter of these documents.

(l)
Governing Law. This Agreement shall be construed, interpreted and enforced in
accordance with the internal laws of the Commonwealth of Massachusetts without
regard to any applicable conflicts of laws.

(m)
Compliance with Laws. Notwithstanding any other provision of the Plan or this
Agreement, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the Shares, the Company
shall not be required to deliver any Shares prior to the completion of any
registration or qualification of the Shares under any local, state, federal or
foreign securities or exchange control law or under rulings or regulations of
the U.S. Securities and Exchange Commission (“SEC”) or of any other governmental
regulatory body, or prior to obtaining any approval or other clearance from any
local, state, federal or foreign governmental agency, which registration,
qualification or approval the Company shall, in its absolute discretion, deem
necessary or advisable. The Participant understands that the Company is under no
obligation to register or qualify the Shares with the SEC or any state or
foreign securities commission or to seek approval or clearance from any
governmental authority for the issuance or sale of the Shares. The Participant
also understands and agrees that the Awards granted under the Plan, including
the Performance RSUs and the underlying Shares, are subject to the listing
standards of any national securities exchange or association on which the
Company's securities are listed or as is otherwise required by the Dodd-Frank
Wall Street Reform and Consumer Protection Act, and any SEC regulations, as now
or hereafter in effect. Further, the Participant agrees that the Company shall
have unilateral authority to amend the Plan and the Agreement without the
Participant’s consent to the extent necessary to comply with securities or other
laws applicable to issuance of Shares.

(n)
Interpretation. The interpretation and construction of any terms or conditions
of this Agreement or the Plan, or other matters related to the Plan, by the
Compensation Committee of the Board shall be final and conclusive.

(o)
Participant’s Acceptance. The Participant is urged to read this Agreement
carefully and to consult with his or her own legal counsel regarding the terms
and consequences of this Agreement and the legal and binding effect of this
Agreement. By






--------------------------------------------------------------------------------




virtue of his or her acceptance of this Award, the Participant is deemed to have
accepted and agreed to all of the terms and conditions of this Agreement and the
provisions of the Plan.
(p)
Electronic Delivery. The Company may, in its sole discretion, decide to deliver
any documents related to the Performance RSUs or other awards granted to the
Participant under the Plan by electronic means. The Participant hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or a third party designated by the Company.

(q)
English Language. The Participant acknowledges and agrees that it is the
Participant’s express intent that this Agreement, the Plan and all other
documents, notices and legal proceedings entered into, given or instituted
pursuant to the Performance RSUs, be drawn up in English. If the Participant has
received this Agreement, the Plan or any other documents related to the
Performance RSUs translated into a language other than English, and if the
meaning of the translated version is different than the English version, the
English version shall control.

(r)
Appendix B. Notwithstanding any provisions herein to the contrary, if the
Participant transfers the Participant’s residence and/or employment to a country
other than the United States, the Performance RSUs shall be subject to any
special terms and conditions for such country as may be set forth in Appendix B
to this Agreement. Moreover, if the Participant relocates to one of the
countries included in Appendix B, the special terms and conditions for such
country will apply to the Participant, to the extent the Company determines that
the application of such terms and conditions is necessary or advisable in order
to comply with local law or facilitate the administration of the Plan. Appendix
B constitutes part of this Agreement.

(s)
Additional Requirements. The Company reserves the right to impose other
requirements on the Performance RSUs, any Shares acquired pursuant to the
Performance RSUs, and the Participant’s participation in the Plan, to the extent
the Company determines, in its sole discretion, that such other requirements are
necessary or advisable for legal or administrative reasons. Such requirements
may include (but are not limited to) requiring the Participant to sign any
agreements or undertakings that may be necessary to accomplish the foregoing.

(t)
Private Placement. The Company has submitted filings in the United States in
connection with the stock incentive plan under which this Award was made. The
Company has not submitted any registration statement, prospectus or other
filings with other local securities authorities (unless otherwise required under
such local law), and the grant of the Award is not intended to be a public
offering of securities in any other jurisdiction or subject to the supervision
of other local securities authorities.

(u)
Changes in Capitalization. In the event of any stock split, reverse stock split,
stock dividend, recapitalization, combination of shares, reclassification of
shares, spin-off or other similar change in capitalization or event, or any
non-cash distribution to holders of Common Stock, the number of Performance
RSUs, and Shares issuable upon vesting and conversion thereof, shall be
appropriately adjusted in such manner as shall be determined by the Compensation
Committee.

(v)
No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of Shares. The Participant is encouraged to consult with his or her own
personal tax, legal and financial advisors regarding his or her participation in
the Plan before taking any action related to the Plan.

(w)
Insider Trading Restrictions/Market Abuse Laws. The Participant acknowledges
that, depending on the Participant’s or the Participant’s broker’s country of
residence or where the Common Stock is listed, the Participant may be subject to
insider trading restrictions and/or market abuse laws in applicable
jurisdictions which may affect the Participant’s ability to accept, acquire,
sell, or otherwise dispose of Common Stock, rights to Common Stock (e.g.,
Performance RSUs), or rights linked to the value of Common Stock (e.g., phantom
awards, futures) under the Plan during such times as the Participant is
considered to have “inside information” regarding the Company (as defined by the
laws or regulations in the Participant’s country). Local insider trading laws
and regulations may prohibit the cancellation or amendment of orders the
Participant placed before possessing inside information. Furthermore, the
Participant could be prohibited from (i) disclosing the inside information to
any third party (other than on a “need to know” basis) and (ii) “tipping” third
parties or causing them otherwise to buy or sell securities. Keep in mind third
parties includes fellow employees. Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Company insider trading policy. The Participant
acknowledges that it is his or her responsibility to comply with any applicable
restrictions, and the Participant should speak to his or her personal advisor on
this matter.

(x)
Foreign Asset/Account, Exchange Control, and Tax Reporting. Depending on the
Participant’s country, the Participant may be subject to foreign asset/account,
exchange control and/or tax reporting requirements as a result of the vesting of
the Performance RSUs, the acquisition, holding, and/or transfer of Shares or
cash resulting from participation in the Plan and/or the opening and maintenance
of a brokerage or bank account in connection with the Plan. The Participant may
be required to report such assets, accounts, account balances and values and/or
related transactions to the applicable authorities in his or her country. The
Participant also may be required to repatriate sale proceeds or other funds
received as a result of participation in the Plan to the Participant’s country
through a designated broker or bank and/or within a certain time after receipt.
The Participant acknowledges that he or she is responsible for ensuring
compliance with any applicable foreign asset/account, exchange control and tax
reporting requirements. The Participant further understands that he or she
should consult the Participant’s personal legal advisor on these matters.

(y)
Waiver. The Participant acknowledges that a waiver by the Company or breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by the
Participant or any other participant.






--------------------------------------------------------------------------------




 
 
 /s/ Ray Stata
 
 /s/ Vincent Roche
 
 
Ray Stata
 
Vincent Roche
 
 
Chairman of the Board
 
President & Chief Executive Officer
 






--------------------------------------------------------------------------------





APPENDIX A TO
AMENDED AND RESTATED 2006 STOCK INCENTIVE PLAN
PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT


1.
Performance Period. The three-year period beginning on Grant Date and ending on
Grant Custom 1 (the “Performance Period”).



2.
Vesting Date. Cliff Vesting Date.



3.
Determination Date: The date the Compensation Committee of the Board determines
the level of attainment of the Performance Parameters. The Determination Date
shall be a date as soon as possible following the end of the Performance Period
but prior to the Vesting Date.



4.
Performance-Based Vesting Terms. Subject to Section 2(a) through 2(d) of the
Performance Restricted Stock Unit Agreement, the Participant shall vest on the
Vesting Date in the number of Performance RSUs, if any, that the Compensation
Committee of the Board shall determine to be vested based on the determination
of the level of attainment of the Performance Parameters, provided the
Participant continues to provide services to the Company or Employer or
respective successor through the Vesting Date.



5.
Performance Parameters. The Performance Parameters are based on the comparison
of the TSR (as defined below) of the Company relative to the median TSR of the
Peer Group (as defined below) during the Performance Period and are equal to
100% plus or minus one and a half times the difference between the Company’s TSR
and the median Peer Group TSR. The number of Performance RSUs that shall vest
shall be equal to a number of Performance RSUs that is between 0% and 200% of
the Initial Grant Number, up to a maximum of 100% of the Initial Grant Number if
the Company’s TSR is negative. Attainment among Performance Parameters is
subject to interpolation on a linear basis.



“Peer Group” shall mean a peer group of companies established by the
Compensation Committee of the Board at the time the Performance RSUs are granted
to the Participant and the stock of which continues to be traded on a publicly
traded stock exchange as of the last day of the Performance Period.
Total Shareholder Return (“TSR”) shall be computed according to the following
formula:
TSR = (Ending Stock Price - Beginning Stock Price + Cumulative Cash Dividend
Payments)
(Beginning Stock Price)


“Beginning Stock Price” shall mean the average of the closing prices of the
applicable stock for the 90 calendar days starting and including the first day
of the Performance Period.
“Ending Stock Price” shall mean the average of the closing price of the
applicable stock for the 90 calendar days up to and including the last day of
the Performance Period.
“Cumulative Cash Dividend Payments” shall mean the sum of all cash dividends
declared during the Performance Period, based on their ex-dividend date.
The stock prices and cash dividend payments reflected in the calculation of TSR
shall be adjusted to reflect stock splits during the Performance Period, and
dividends shall not be reinvested in the calculation of TSR.




--------------------------------------------------------------------------------







APPENDIX B TO
AMENDED AND RESTATED 2006 STOCK INCENTIVE PLAN
PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT




Three examples are set forth below:
Payout Percent
Number of Potential Shares Attained
Performance Parameters
0%
0
Company TSR minus Peer Group Median TSR is less than or equal to -66.67
100%
Number of Awards Granted
Company TSR minus Peer Group Median TSR equals 0
200%
Grant Custom 2
Company TSR minus Peer Group Median TSR is greater than or equal to +66.67



The Performance Parameters shall be subject to the adjustments approved by the
Compensation Committee of the Board and set forth in writing at the time the
Performance Parameters are approved.


This Appendix B includes additional terms and conditions that govern the
Performance RSUs granted to the Participant if the Participant resides and/or
works in one of the countries listed herein. These terms and conditions are in
addition to, or, if so indicated, in place of, the terms and conditions set
forth in the Agreement. Capitalized terms used but not defined in this Appendix
B shall have the meanings set forth in the Plan and/or the Agreement.


This Appendix B also includes certain issues of which the Participant should be
aware with respect to his or her participation in the Plan. The information is
based on the securities, exchange control, income tax and other laws in effect
in the respective countries as of October 2018. Such laws are often complex and
change frequently. As a result, the Company strongly recommends that the
Participant not rely on the information noted herein as the only source of
information relating to the consequences of participation in the Plan because
the information may be out of date when the Performance RSUs vest or Shares
acquired under the Plan subsequently are sold.


In addition, the information is general in nature and may not apply to the
Participant’s particular situation, and the Company is not in a position to
assure the Participant of any particular result. Therefore, the Participant
should seek appropriate professional advice as to how the relevant laws in the
Participant’s country may apply to his or her situation.


Finally, the Participant understands that if he or she is a citizen or resident
of a country other than the one in which the Participant is currently residing
and/or working, transfers employment after the Date of Grant, or is considered a
resident of another country for local law purposes, the information contained
herein may not apply to the Participant, and the Company shall, in its
discretion, determine to what extent the terms and conditions contained herein
shall apply.




TERMS AND CONDITIONS APPLICABLE TO PARTICIPANTS OUTSIDE THE U.S.


Data Privacy Information and Consent. The Company is located at One Technology
Way, Norwood, Massachusetts, 02062 U.S.A. and grants employees of the Company
and its subsidiaries Performance RSUs, at the Company’s sole discretion. If the
Participant would like to participate in the Plan, please review the following
information about the Company’s data processing practices and declare the
Participant’s consent.
(a)
Data Collection and Usage. The Company collects, processes and uses personal
data of Participants, including, name, home address and telephone number, date
of birth, social insurance number or other identification number, salary,
citizenship, job title, any shares of stock or directorships held in the
Company, and details of all Performance RSUs, canceled, vested, or outstanding
in the Participant’s favor, which the Company receives from the Participant or
the Employer. If the Company offers the Participant a grant of Performance RSUs
under the Plan, then the Company will collect the Participant’s personal data
for purposes of allocating stock and implementing, administering and managing
the Plan. The Company’s legal basis for the processing of the Participant’s
personal data would be his or her consent.



(b)
Stock Plan Administration Service Providers. The Company transfers participant
data to Fidelity, an independent service provider based in the United States,
which assists the Company with the implementation, administration and management
of the Plan. In the future, the Company may select a different service provider
and share the Participant’s data with another company that serves in a similar
manner. The Company’s service provider will open an account for the Participant
to receive and trade shares of Common Stock. The Participant will be asked to
agree on separate terms and data processing practices with the service provider,
which is a condition to the Participant’s ability to participate in the Plan.







--------------------------------------------------------------------------------








APPENDIX B TO
AMENDED AND RESTATED 2006 STOCK INCENTIVE PLAN
PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT


(c)
International Data Transfers. The Company and its service providers are based in
the United States. If the Participant is outside the United States, the
Participant should note that his or her country has enacted data privacy laws
that are different from the United States. For example, the European Commission
has issued a limited adequacy finding with respect to the United States that
applies only to the extent companies register for the EU-U.S. Privacy Shield
program. The Company’s legal basis for the transfer of the Employee’s personal
data is his or her consent.



(d)
Data Retention. The Company will use the Participant’s personal data only as
long as is necessary to implement, administer and manage the Participant’s
participation in the Plan or as required to comply with legal or regulatory
obligations, including under tax and security laws. When the Company no longer
needs the Participant’s personal data, which will generally be seven years after
the Participant is granted Performance RSUs under the Plan, the Company will
remove it from it from its systems. If the Company keeps data longer, it would
be to satisfy legal or regulatory obligations and the Company’s legal basis
would be relevant laws or regulations.



(e)
Voluntariness and Consequences of Consent Denial or Withdrawal. The
Participant’s participation in the Plan and the Participant’s grant of consent
is purely voluntary. The Participant may deny or withdraw his or her consent at
any time. If the Participant does not consent, or if the Participant withdraws
his or her consent, the Participant cannot participate in the Plan. This would
not affect the Participant’s salary as an employee or his or her career; the
Participant would merely forfeit the opportunities associated with the Plan.



(f)
Data Subject Rights. The Participant has a number of rights under data privacy
laws in his or her country. Depending on where the Participant is based, the
Participant’s rights may include the right to (a) request access or copies of
personal data the Company processes, (b) rectification of incorrect data, (c)
deletion of data, (d) restrictions on processing, (e) portability of data, (f)
to lodge complaints with competent authorities in the Participant’s country,
and/or (g) a list with the names and addresses of any potential recipients of
the Participant’s personal data. To receive clarification regarding the
Participant’s rights or to exercise the Participant’s rights please contact the
Company at Analog Devices, Inc., One Technology Way, Norwood, Massachusetts,
02062 U.S.A., Attention: Stock Plan Administrator.



If the Participant agrees with the data processing practices described in this
notice, please declare the Participant’s consent by clicking “Accept Your Grant”
on the Accepting Your Grants page on Fidelity’s participant website.


Ireland


Exclusion from Termination Indemnities and Other Benefits. This provision
supplements Section 9(b) of the Agreement:
By accepting the Performance RSUs, the Participant acknowledges, understands,
and agrees that the benefits received under the Plan will not be taken into
account for any redundancy or unfair dismissal claim.


